Exhibit 10.P.8

 

LOGO [g48042image10p9.jpg]         FINANCIAL INNOVATORS                     THE
FINOVA GROUP INC.                     4800 N. SCOTTSDALE ROAD
                    SCOTTSDALE, AZ 85251-7623                     TEL
480-636-4800/ 800 7FINOVA                     INTERNET www.finova.com

February 20, 2006

Dear Jeffrey Weiss,

This letter includes information about the 2006 cost of living increase and
restates your severance benefits.

Salary

Effective March 1, 2006 your salary will be increased by a 4% cost of living
adjustment.

Base Severance

 

  1) Base severance - in the event you are involuntarily terminated for reasons
other than cause or performance, you will be eligible to receive severance pay
in a lump sum, less applicable taxes, equal to 4 weeks for each full year of
service prorated for partial years with a minimum of 52 weeks and a maximum of
78 weeks of base salary. As of this writing your severance, your base severance
is equal to 66.72 weeks.

Additional Severance

 

  2) In recognition of your contribution during 2003, in addition to the base
severance pay detailed in (1) above, you were given another 17.96 weeks of
severance.

 

  3) In recognition of your contribution during 2004, in addition to the base
severance pay detailed in (1) and the additional severance detailed in
(2) above, you have been awarded another 18.25 weeks of severance.

 

  4) In recognition of your contribution during 2005, in addition to the base
severance pay detailed in (1) and the additional severance detailed in (2) and
(3) above, you have been awarded another 16.32 weeks of severance.

You may have the opportunity to be awarded additional severance weeks for future
years. Those awards are discretionary and based upon the criticality of your
position and your performance.

The total of your base and additional severance weeks may exceed the 78-week
maximum stated in (1) above.

Funding for the payment of severance is secured in the FINOVA Severance Trust.



--------------------------------------------------------------------------------

Since the task of liquidating the portfolio cannot be forecast precisely, it is
difficult to predict our staffing needs, but every effort will be made to give
you at least 30 days notice of your termination date.

COBRA

The Company will pay COBRA premiums for medical, dental and vision on your
behalf for a period of time equal to the number of weeks of your base severance
pay (item (1) above), rounded to the next whole month with a minimum of 12
months up to a maximum of 18 months. You must be a participant in the Plans at
the time you are terminated and enroll in COBRA by sending the enrollment
material to Aetna COBRA Administration to receive these benefits. The additional
severance weeks granted to you for 2003, 2004 and 2005 in items (2), (3) and
(4) above will not be eligible for Company paid COBRA premiums nor will any
additional weeks granted in the future through that program. As of this writing,
you are entitled to 16 months of company paid medical, dental and vision.

Career Continuation Counseling

You will also receive executive career-planning services to help you obtain
future employment. Our outplacement vendor at this time is Lee Hecht Harrison.
You are entitled to their 12-month program. Additional details about the program
benefits will be communicated to you at the time of your severance.

Other Severance Benefits

Special Consideration

In the event that your employment has not been terminated by January 1, 2008,
you will be paid the equivalent of the total number of weeks of accrued base
severance and any additional severance on or before March 15, 2008. You will be
eligible for the standard severance benefits, if any, after that date as if you
were a new employee from the date of that payment.

Financial/Estate Planning

You are eligible for financial/estate planning services for up to 12 months from
your termination date. The Company will reimburse you up to $8,000 for the costs
incurred by you and/or your spouse in connection with financial counseling. The
advice is to be provided by a licensed financial advisor of your choosing. This
service includes, but is not restricted to tax preparation.

Exec-U-Care

You are eligible to continue your Exec-U-Care services for 12 months from your
termination date. The Exec-U-Care program is used to pay for medical, dental or
vision services not covered by the group health plans up to a total of $5,000
each calendar year. Co-payments, deductibles and any out of pocket costs
associated with dental and doctor visits are covered benefits under this
program. Exclusions and limitations of the program are in the enrollment
information you already have.



--------------------------------------------------------------------------------

Executive Physical Exam Benefit

You are eligible to be reimbursed up to $3,200 for one annual physical during
the calendar year of your termination and one annual physical during the
calendar year following your termination date. The physical can be arranged
either through your primary care physician or at a medical facility of your
choosing. The physical include a comprehensive physical exam, associated
laboratory work, audiogram, glaucoma screening, resting electrocardiogram, chest
x-ray, treadmill stress test and associated laboratory work, as applicable.

Resignations and Terminations for Cause or Performance

If you voluntarily resign or are terminated for cause or performance at any
time, you are not eligible to receive severance benefits.

Nothing in this letter forms a contract of employment for any specific duration
or on any specific terms, and FINOVA retains the right to terminate your
employment at any time.

This letter is subject to the terms of applicable policies and the specific
plans relating to the matters noted above, such as FINOVA’s Severance Pay Plan,
Enhanced Severance Plans, the Annual Bonus Plans and the Employee Severance and
Bonus Trusts, which are incorporated by reference. If those policies or plans
conflict with this letter, the terms most beneficial to the employee shall
control.

If you have any questions, please feel free to call me at 480-636-6544.

Sincerely,

 

/s/ Susan DeFelice

Susan DeFelice Vice President – HR & Benefits

Employee Acceptance

In signing below you are agreeing to the terms of this letter. You are also
acknowledging your understanding that you are not able to voluntarily terminate
employment and still receive any severance payment.

 

   

/s/ Jeffrey Weiss

  Jeffrey Weiss   Date: February 21, 2006